Citation Nr: 1204613	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-23 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on February 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the military from January 1995 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are femoral hernia, rated as 
noncompensable (i.e., 0-percent disabling); psoriasis, also rated as noncompensable; allergic or vasomotor rhinitis, rated as 10-percent disabling; hiatal hernia, also rated as 10-percent disabling; intervertebral disc syndrome (IVDS), rated as 20-percent disabling; and major depressive disorder, rated as 30-percent disabling.

2.  She was prescribed Tegretol at the Daytona Beach Outpatient Clinic, which is used to treat a variety of disorders, including depression.

3.  On February 18, 2008, she awoke with shortness of breath, dizziness, a thick feeling in her throat, and red, blistery, swollen, and puffy skin.

4.  She attempted to contact her medical provider at the Daytona Beach Outpatient Clinic, however, the facility was closed in observance of President's Day.

5.  Consequently, she sought emergency treatment at the nearest other medical facility, the Florida Hospital-Deland in Deland, Florida.  



CONCLUSION OF LAW

The criteria are met for payment or reimbursement of the unauthorized medical expenses incurred on February 18, 2008, at the Florida Hospital-Deland in Deland, Florida.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52(a), 17.1000-17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist Veterans in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board is approving full payment of the unauthorized private medical expenses in question.  So the Board need not determine whether there has been compliance with these preliminary notice and duty to assist provisions of the VCAA because this determination is ultimately inconsequential.  Suffice to say the VAMC in Gainesville sent the Veteran a VCAA letter in July 2008.

II.  Entitlement to Payment or Reimbursement of the Unauthorized Medical Expenses incurred on February 18, 2008

Initially, in adjudicating a claim for payment or reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care at issue.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2011).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services to a service member, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "when [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility."  38 U.S.C. § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a service member to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Here, there is no indication or suggestion the Veteran sought and obtained prior authorization for VA payment of the private medical expenses she incurred at the Florida Hospital-Deland.  Nor do the records indicate that officials at this facility contacted the local VAMC after she presented at the emergency room (ER) on February 18, 2008.  

Accordingly, the Board must conclude that prior authorization was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is unwarranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.  Ultimately, though, because of the emergent nature of this treatment, the outcome of the appeal is still favorable.


Unauthorized Medical Expenses

When the issue is entitlement to reimbursement for unauthorized medical expenses, as here, there are two potentially applicable statutes, 38 U.S.C.A. § 1725 (the Millennium Act) concerning reimbursement for emergency treatment and 38 U.S.C.A. § 1728 concerning reimbursement of certain medical expenses.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has stated that one "avenue for potential relief for a Veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse 
. . . for the reasonable value of such care or services . . . for which such Veterans have made payment.'"  Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a).

Such reimbursement is available only where (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a Veteran who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (3) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  See also Zimick v. West, 11 Vet. App. 45, 49 (1998).


The Court has observed that, given the use by Congress of the conjunctive 'and' in the statute, emphasized in the above quotation, 'all three statutory requirements would have to be met before reimbursement could be authorized.'  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); Zimick v. West, 11 Vet. App. 45, 49 (1998).  That is to say, these criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).  

The Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4123 (2008) amended 38 U.S.C. § 1728(a).  The amendment added § 1728(c), stating that in this section, the term "emergency treatment" has the meaning given such term in section 1725(f)(1) of this title.  The former standard under § 1728(a) was "such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health."  

Under § 1725(f)(1), "emergency treatment" means medical care or services furnished, in the judgment of the Secretary:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, as further defined by the statute.


Thus, the definition of "emergency treatment" is now the same under 38 U.S.C. § 1728 and § 1725.  Additionally, the amending law did not indicate a specific effective or applicability date for this change, so a discussion of such may be necessary.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); and VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Veteran has previously established service connection for several disabilities, namely, for femoral hernia, rated as noncompensable (i.e., 0-percent disabling); psoriasis, also rated as noncompensable; allergic or vasomotor rhinitis, rated as 
10-percent disabling; hiatal hernia, also rated as 10-percent disabling; IVDS, rated as 20-percent disabling; and major depressive disorder, rated as 30-percent disabling.  

She contends that she awoke on February 18, 2008, with shortness of breath, dizziness, a thick feeling in her throat, and red, blistery, swollen, and puffy skin.  She points out that she then recently had been prescribed Tegretol - used to treat a variety of disorders, including depression - by the Daytona Beach Outpatient Clinic.  And since she was unable to contact her care provider at the VA facility because it was closed in observance of President's Day, she instead sought emergency medical treatment at the Florida Hospital-Deland in Deland, Florida, because that was her only option.  There, she was treated for an allergic reaction and instructed to discontinue the use of the Tegretol since it was believed to have been the cause of her allergic reaction.

Consequently, the Veteran believes she is entitled to payment or reimbursement of the medical expenses she incurred on February 18, 2008, for her evaluation and treatment at the Florida Hospital-Deland in Deland, Florida, as a result of her allergic reaction to prescription medication.  


As stated, Tegretol may be used to treat depression, which is one of the Veteran's service-connected disabilities.  She therefore argues that her medical situation on the day in question should be considered emergent because she awoke with shortness of breath and the other symptoms described and sincerely thought her life was in danger such that she needed to seek immediate medical attention.  She argues that the VA Outpatient Clinic in Daytona Beach, where she normally received her treatment, was not feasibly available because it was closed that day due to the holiday.

Clearly, the evaluation and treatment in question was for a service-connected disability - namely, the Veteran's depression.  And when she awoke on that day with shortness of breath, dizziness, a thick feeling in her throat, and discovering her skin was red, blistery, swollen, and puffy, it was reasonable for her to have sought immediate medical evaluation and treatment.  And, in fact, she attempted to contact her VA facility where she had regularly received treatment and, when that was not an option because of the holiday, all but forced her to get treated elsehwere at the private hospital near her home.

A VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  38 C.F.R. § 17.53; see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VAMC was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the Veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility).

Certainly then, when resolving all reasonable doubt in her favor as required by 38 C.F.R. §§ 3.102, 4.3, the Veteran is entitled to reimbursement of the emergency room medical expenses at issue.



ORDER

The claim for payment or reimbursement of the unauthorized medical expenses incurred on February 18, 2008, at the Florida Hospital-Deland in Deland, Florida, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


